Johnson, Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, G. H. Bass & Co. v. Fulton County Bd. of Tax Assessors, 268 Ga. 327 (486 SE2d 810) (1997), our decision in G. H. Bass & Co. v. Fulton County Bd. of Tax Assessors, 222 Ga. App. 118 (1) (473 SE2d 253) (1996), is hereby vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


McMurray, P. J., and Ruffin, J., concur.

Brenskelle & Perry, David P. Brenskelle, Brock E. Perry, for appellant.
W. Roy Mays III, for appellee.